TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 1, 2019



                                      NO. 03-18-00453-CR


                                  The State of Texas, Appellant

                                                 v.

                                     Selina Mireles, Appellee




          APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the order entered by the trial court. Having reviewed the record and the

parties’ arguments, the Court holds that there was no reversible error in the trial court’s order.

Therefore, the Court affirms the trial court’s order. The appellant shall pay all costs relating to

this appeal, both in this Court and in the court below.